By the Court, Wasson, J.:
"We do not think the first objection well taken. This court decided in the case of Dennison v. Story, 1 Or. 272, that when a verification to a pleading is taken by a known and recognized officer, having authority within the district in a cause pending in such district, it is to be presumed that such verification was taken within the local jurisdiction of such officer, for otherwise we must presume that such officer has violated his official obligation by exercising his functions without his jurisdiction.
We think the same principle is applicable to the return of a sheriff. He cannot serve process except in his county. When he certifies that he did serve process, it will be presumed that such service was within his county, in the absence of proof to the contrary, rather than that he has assumed to act without his local jurisdiction; especially when, *272as in this case, the venue of the return is in the proper county.
We do not think the second objection well taken. The return shows that the summons was served upon W. B. Laswell, and that it was served in the county in which the action was tried. The transcript shows that W. B. Laswell was an attorney in the action. We think it wall be presumed that he was a resident in the county in which he appeared as counsel and in which the notice was served upon him. We so decided in the case of Wolf v. Smith, at the last term of this court, on a similar return.
The motion to dismiss will be overruled.